Citation Nr: 1009387	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic low back 
pain (L1-L3).

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for patellofemoral 
syndrome of the knees with residuals.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1985 to April 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran presented testimony at a video conference hearing 
before the undersigned Acting Veterans Law Judge in December 
2009.  A transcript of this hearing has been associated with 
the Veteran's claims folder.  

As discussed below, the issues of entitlement to service 
connection for bilateral hearing loss; for chronic low back 
pain (L1-L3); and for a bilateral ankle disability have been 
withdrawn and are no longer in appellate status.  

The issues of entitlement to service connection for tinnitus 
and entitlement to service connection for patellofemoral 
syndrome of the knees with residuals are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

In December 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss; 
for chronic low back pain (L1-L3); and for a bilateral ankle 
disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for bilateral hearing loss; 
for chronic low back pain (L1-L3); and for a bilateral ankle 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  Here, the 
Veteran, in a December 2009 statement, withdrew his appeal 
for entitlement to service connection for bilateral hearing 
loss; for chronic low back pain (L1-L3); and for a bilateral 
ankle disability.  Hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues.


ORDER

The appeal for entitlement to service connection for 
bilateral hearing loss; for chronic low back pain (L1-L3); 
and for a bilateral ankle disability is dismissed.


REMAND

A review of the record reveals that additional development is 
warranted for the issues remaining on appeal

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits.  See December 
2009 hearing transcript, p. 9.  There is no evidence of VA 
having made efforts to obtain these records.  SSA records 
must be obtained before a decision on the claims can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

With regard to tinnitus, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, for tinnitus, the Veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Here, 
the Veteran testified that his tinnitus originated in 
service, as indicated on page 17 of the hearing transcript.  
The Board finds that a VA examination addressing the 
Veteran's claim is "necessary" pursuant to 38 U.S.C.A. § 
5103A(d) (West 2002).  

The Veteran testified that his military occupational 
specialty (MOS) changed because of his bilateral knee 
disability, as indicated on page 15 of the hearing 
transcript.  The reason for the MOS change may be reflected 
in the Veteran's personnel records.  However, the claims 
folder does not contain the Veteran's personnel records.  The 
Board finds that reasonable efforts should be undertaken to 
obtain his Official Military Personnel File (OMPF).  

Moreover, the Veteran's service treatment records reflect 
that he strained his knees in July 1985 and sprained in his 
left knee in August 1985.  He also complained of right knee 
pain, in August 1985, and stated that the "problem has 
progressively [] worsened."  The Veteran was diagnosed with 
"LCL sprain."  In September 1985, the Veteran complained of 
left knee pain.  He was diagnosed with tendonitis.  In an 
August 1986 treatment record, the Veteran complained of pain 
in both knees and was diagnosed with soft tissue irritation.  
A February 1987 service record reflects that the Veteran's 
"left knee locked up on x2 in boot camp.  He stated that his 
left knee was stretched out so he could not bend the left 
knee.  Pt has no other episodes noted."  In October 1988, 
the Veteran injured his left leg while playing basketball.  
He was diagnosed with a muscle strain.  In a July 1989 Report 
of Medical History, the Veteran complained of a "trick or 
locked knee."

In May 2007, the Veteran was afforded a VA examination to 
determine the nature and etiology of his complaints of 
patellofemoral syndrome of the knees with residuals.  With 
respect to etiology of the Veteran's bilateral knee 
disability, the examiner stated that "[i]n view of the lack 
of documentation of continuity following the acute incidents 
in 1985, I am unable to connect the present situation with 
the 1985 condition without resorting to unfounded 
speculation."  However, the VA physician did not state the 
reasons why this question is outside the scope for a medical 
professional conversant in VA practices to give nor discuss 
the several other occasions when the Veteran was treated for 
knee complaints during service.  During his Board hearing, 
the Veteran testified that he has not had medical insurance 
since service and, thus, only used over-the-counter 
medication for knee pain, as indicated on page 13 of the 
hearing transcript, which may be a factor in the lack of 
continuity noted by the VA examiner.  

However, VA has a duty to provide a medical examination and 
opinion when the evidence reflects an in-service event, a 
current disability and an indication that the current 
disability may be associated with military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The Veteran should be afforded another VA 
orthopedic examination in order to determine the etiology of 
his patellofemoral syndrome of the knees with residuals.  The 
Veteran is hereby advised that, failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as original claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding VA medical records.  In this 
regard, the claims folder currently includes VA treatment 
records from the Durham, North Carolina, VA Medical Center 
(VAMC) and the Raleigh, North Carolina, VA Outpatient Clinic 
dated from January 14, 2005 through December 31, 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding pertinent VA medical records from the 
above VA facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to any claim for SSA 
benefits submitted by the Veteran and a 
copy of any determination regarding 
benefits.  All records and/or responses 
received should be associated with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

2.  Obtain copies of the Veteran's 
Official Military Personnel File (OMPF) 
and/or Military Personnel Record Jacket 
(MPRJ) to ascertain any changes in his 
MOS.  In doing so, contact the National 
Personnel Records Center (NPRC), the 
Department of the Navy, and any other 
appropriate records custodian.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
folder.  In contacting any records 
custodian (the NPRC, the service 
department, or any other records 
custodian), the VA should submit copies 
of the Veteran's DD Form 214.  Copies of 
all materials obtained should be 
associated with the claims folder.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Durham VAMC and the 
Raleigh VA Outpatient Clinic, prior to 
January 14, 2005, and since December 31, 
2007.  All records and/or responses 
received should be associated with the 
claims folder.

4.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses received from any contacted 
entity are associated with the claims 
folder, arrange for the Veteran to 
undergo VA ear disease and orthopedic 
examinations, with an appropriate 
examiner(s), to determine the nature and 
etiology of the claimed disorders.  The 
claims folder must be made available to 
and reviewed by each examiner prior to 
the examination so that pertinent aspects 
of the Veteran's medical history may be 
reviewed.  All appropriate tests and 
studies (to include x-rays, if needed) 
should be accomplished (with all results 
made available to the appropriate 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

First, after examining the Veteran and 
reviewing the relevant evidence in the 
claims folder, the ear disease examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
the Veteran has tinnitus and, if so, 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's is etiologically 
related to his period of active duty.

Then, after examining the Veteran and 
reviewing the relevant evidence in the 
claims folder, the orthopedic examiner 
should clearly identify all current knee 
disorder(s).  With respect to each 
diagnosed disorder, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder (1) is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty or (2) was due to 
some other reason.  If arthritis is 
found, the examiner should indicate 
whether it was shown within one year 
after the Veteran's discharge from 
service on April 21, 1989.

Each examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

6.  If the Veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims folder a copy 
of any notice(s) of the date and time of 
the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

7.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims for 
service connection, to include on a 
direct or presumptive, if warranted.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2009 & Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


